Citation Nr: 1804196	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-01 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) from April 30, 2012, to November 26, 2013; greater than 50 percent from November 27, 2013 to January 20, 2015; and greater than 70 percent from January 21, 2015, forward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

At present, the most recent VA treatment records associated with the Veteran's file are dated in June 2015.  However, the evidence of record indicates that the Veteran has received additional treatment since that time.  See VA examination report dated September 9, 2015, referencing a VA progress note dated August 17, 2015; VA Form 21-4138, dated April 11, 2016, noting that the Veteran was receiving treatment at the Kansas City VAMC.  As such, his more recent VA treatment records must be obtained on remand.

As the case must be remanded, the Veteran should also be afforded a current VA examination to assess the severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2015, forward.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3. Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




